35 So. 3d 103 (2010)
J.F.O., Appellant,
v.
STATE of Florida DEPARTMENT OF CHILDREN AND FAMILIES, State of Florida Guardian Ad Litem Program for the 14th Judicial Circuit, T.J.W., G.W., J.A.O. (a minor child), and C.A.O. (a minor child), Appellees.
No. 1D10-0228.
District Court of Appeal of Florida, First District.
May 14, 2010.
Richard D. Ogburn, Panama City, for Appellant.
Ward L. Metzger, Department of Children and Families, Jacksonville, for Appellee Department of Children and Families; Kelley Schaeffer, Guardian ad Litem Program, Tavares, for Appellee Guardian ad Litem Program.
PER CURIAM.
AFFIRMED. Shuler v. Guardian Ad Litem Program, 17 So. 3d 333 (Fla. 5th DCA 2009).
WOLF, KAHN, and ROBERTS, JJ., concur.